SIXTH DIVISION
                                                                             December 7, 2006




No. 1-06-1158

MICHAEL CORDTS,                                      )
                                                     )       Appeal from the
                      Plaintiff-Appellant,           )       Circuit Court of
                                                     )       Cook County, Illinois.
v.                                                   )
                                                     )       No. 04 L 9146
CHICAGO TRIBUNE COMPANY                              )
and MEDEVAL CORPORATION,                             )       Honorable
                                                     )       Kathy M. Flanagan
                       Defendants-Appellees.         )       Judge Presiding.


       JUSTICE JOSEPH GORDON delivered the opinion of the court:

       Plaintiff, Michael Cordts, brought claims entitled "invasion of privacy" and "defamation"

against his employer, Chicago Tribune Company (Chicago Tribune), and Medeval Corporation

(Medeval), a company hired by Chicago Tribune to evaluate the disability claims of Chicago

Tribune employees. Cordts alleged that an employee of Medeval wrongfully disclosed to his ex-

wife that he was receiving treatment for depression after the Medeval employee learned of the

fact while evaluating his disability claim. Defendants brought a joint motion to dismiss the

defamation claims based on section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615

(West 2004)), and a motion to dismiss the "invasion of privacy" claims based on section 2-619 of

the Code of Civil Procedure (735 ILCS 5/2-619 (West 2004)). The circuit court granted both

motions and Cordts now appeals only the section 2-619 dismissal of his "invasion of privacy"

claims. For the reasons that follow, we affirm in part, reverse in part, and remand for further

proceedings.
No. 1-06-1158

                                         I. BACKGROUND

       Cordts filed his complaint and jury demand on August 19, 2005. Count II of the

complaint is entitled "Chicago Tribune Company - Invasion of Privacy" and count IV is entitled

"Medeval - Invasion of Privacy." The two counts, which are nearly identical, allege the

following pertinent facts. In March of 2004, Cordts applied to his employer, Chicago Tribune,

for short-term disability benefits and Chicago Tribune, in turn, requested that Medeval provide it

with a recommendation regarding Cordts's request. In August of 2004, Cathy Channing, an

employee of Medeval who learned of Cordts's request for disability benefits through her

employment, disclosed to Cordts's ex-wife, Kathleen, that Cordts was receiving treatment for

depression. Cordts discovered that his health information had been disclosed to his ex-wife on

August 19, 2004.

       Cordts's complaint further alleged that Chicago Tribune had provided him with a

document entitled "Information Concerning Privacy Practices Under Tribune Group Benefits

Plan and Employee Assistance Plan" that ensured him that his health information would not be

disclosed to unauthorized parties. Cordts asserted that the confidential information disclosed

was of the kind that would be highly offensive to a reasonable person and that the disclosure was

especially devastating to him due to the "special relationship" he had with his ex-wife. The

complaint next stated that defendants:

       "owed a duty of care to [Cordts] so as not to unreasonably give publicity to the

       private life of [Cordts] and additionally owed a duty of care to [Cordts] under 740

       ILCS 110/3, commonly known as the Mental Health and Developmental


                                                2
No. 1-06-1158

        Disabilities Confidentiality Act and also under the Defendant Tribune's own

        privacy policies."

        Defendants did not file an answer but moved to dismiss the complaint, stating: "Counts II

and IV of the Complaint are claims for damages based upon the tort, invasion of privacy."

Defendants asserted, citing Doe v. TCF Bank Illinois, 302 Ill. App. 3d 839, 841, 707 N.E.2d 220,

221 (1999), that to state a cause of action for public disclosure of private facts, a plaintiff must

plead: "(a) Defendants gave publicity; (b) to Plaintiff's private, not public, life; (c) the matter

publicized was highly offensive to a reasonable person; and (d) the matter published was not a

legitimate public concern." Defendant acknowledged that the publicity element of the tort may

be satisfied by disclosing the matter to a small number of persons if those persons have a "special

relationship" with the plaintiff. However, defendants averred, again citing Doe, 302 Ill. App. 3d

at 842-43, 707 N.E.2d at 221, that the publicity element of the tort is not satisfied where the

persons to whom the information is disclosed have a "natural and proper interest" in the

information.

        Defendants argued that Cordts's ex-wife Kathleen had a "natural and proper interest" in

Cordts's treatment for depression because he was "financially responsible for medical and life

insurance as well as college tuition and expenses for his daughter." In support of this contention,

defendants attached a copy of the judgement order for the dissolution of the Cordts's marriage,

dated December 1, 2005, as well as a "marital settlement agreement," which was executed by

Cordts and Kathleen in conjunction with their divorce. In addition to setting forth Cordts's

responsibilities with regard to maintaining health and life insurance policies for their child and


                                                   3
No. 1-06-1158

for otherwise supporting her, the marital settlement agreement contained a section, entitled "joint

parenting agreement," that stated in part:

                "The parties agree that the maximum involvement and cooperation of both

       parents is required and in the child's best interests, and accordingly the parties

       shall confer with each other about and jointly decide all important matters

       pertaining to the child's health, welfare, education and upbringing with a view

       toward arriving at a harmonious policy designed to promote the child's best

       interests.

                                                ***

                The parties agree that they are attempting to resolve their differences

       through the use of a joint parenting agreement and they recognize that the joint

       residential parenting schedule and the joint custody itself as provided herein may

       require future adjustments and changes to reflect the child's best interests in the

       future after taking into account:

                A. The ability of the parents to cooperate effectively and consistently with

       each other;

                B. The residential circumstances of each parent; and

                C. All other factors which my be relevant to the best interests of the child.

                The parents also recognize that this joint parenting agreement is a dynamic

       concept subject to reevaluation and change based upon a change in circumstances

       of a parent or child including but not limited to illness, employment requirements


                                                  4
No. 1-06-1158

       and location, economic circumstances, the child's needs, requirements and

       development, change in residence locations and other social, psychological and

       economic changes."

       Defendants also attached an affidavit from Medeval employee, Channing, in which she

stated that her daughter, Jaclyn, had been friends with the Cordts's daughter Catherine for several

years. Channing also stated that Catherine had visited with Jaclyn many times in the Channing

home, that Catherine attended a party at the Channing home on June 27, 2004, where she told

Channing that she planned to attend DePaul University in the fall of 2004, and that Catherine

visited the Channing home during the 2004 Christmas holidays and reported that she had, in fact,

begun attending DePaul University.

       In response to defendants' motion to dismiss, Cordts first cited the same elements of an

action for public disclosure of private facts as asserted by defendants. Cordts then denied that

Kathleen had a "natural and proper interest" in knowing that her husband was receiving treatment

for depression, stating that the fact was "completely irrelevant to whether he would be able to pay

for medical, dental and life insurance, as well as his daughter's college tuition" as required by the

couple's marital settlement agreement. Amidst this argument, Cordts further stated that

defendants' disclosure of his confidential information was in violation of the Mental Health and

Developmental Disabilities Confidentiality Act (hereinafter "Confidentiality Act") (740 ILCS

110/1 et seq. (West 2004)), which "stringently and fiercely protects the disclosure of such

information." Cordts also quoted section 3 of the Confidentiality Act, which states that a

person's mental health information "shall not be disclosed except as provided in this Act" (740


                                                  5
No. 1-06-1158

ILCS 110/3 (West 2004)), and averred that none of the Act's exceptions to disclosure applied in

his case.

       Defendants replied to Cordts's response to their motion to dismiss, contending again that

Cordts's ex-wife had a "natural and proper interest" in the disclosed information. Additionally,

in a footnote to their reply, defendants stated:

                "Plaintiff's references to the [Confidentiality Act] are entirely irrelevant to

       this Court's determination as to whether there was a publication in a tort action for

       invasion of privacy. Indeed, plaintiff has not alleged a cause of action under the

       [Confidentiality Act.] Any references thereto are nothing more than a red herring

       and should be ignored."

       The record on appeal does not reflect that oral arguments were held on defendants'

motions to dismiss, nor that any evidentiary hearing was conducted. The circuit court issued its

memorandum opinion and order on March 15, 2006. In summarizing the parties' arguments in

the "factual background" section of its memorandum opinion, the court stated:

                "[T]he Plaintiff *** argues that his ex-wife does not have a natural and

       proper interest in his mental state as it does not directly affect her. He points out

       that his treatment for depression is irrelevant to his ability to pay for his daughter's

       expenses. Further, the Plaintiff contends that disclosure of his treatment for

       depression was in violation of the [Confidentiality Act.]

                *** [T]he Defendants argue that there is no more 'natural and proper'

       interest than a parent's awareness of circumstances that may adversely affect the


                                                   6
No. 1-06-1158

          well being of her children. Thus, a mother has a natural and proper interest in her

          child's father's mental health, ability to work, ability to support the child and

          ability to participation [sic] father/daughter activities."

          In the "discussion and ruling" section of its memorandum opinion, the circuit court

stated:

                  "In the instant case, the Plaintiff's treatment for depression was disclosed

          to his ex-wife, who, all parties concede, has a special relationship with the

          Plaintiff. The evidence in the record shows that the Plaintiff was obligated to pay

          for insurance coverage, tuition and expenses for his daughter. Further, the

          Plaintiff and his ex-wife shared joint custody of the child, although it was agreed

          that the child would reside primarily with the mother, and made joint decisions

          regarding the child's welfare. His ex-wife, the child's mother, has a legitimate

          interest in anything that would adversely affect her child and the support of her

          child both financially and emotionally. The mental state of a parent affects the

          parent's ability to work and thus provide for the child financially and it affects the

          parent's ability to interact with the child and thus provide for the child

          emotionally. Therefore, the ex-wife, Kathleen Cordts, would have a natural and

          proper interest in her ex-husband's mental health as it impacts their child's support

          and well being. Further, it also impacts the ex-wife as she would be responsible

          for the entire support of her child should the father become incapacitated.

          Therefore, the Court finds that as Kathleen Cords had a natural and proper interest


                                                     7
No. 1-06-1158

       in the mental health of her ex-husband, the claim for disclosure of private facts

       cannot stand and counts II and IV must be dismissed."

       On appeal, Cordts contends that the circuit court erred in dismissing his complaint on the

basis of the "natural and proper interest" exception to the common law tort of public disclosure

of private facts because his condition and treatment had no bearing on his duties to either his

child or ex-wife. Cordts further contends that the circuit court's dismissal was in error because

defendants' disclosure was in violation of the Confidentiality Act. In support of the judgment

below, defendants repeat their contention that their disclosure was not tortious on the grounds

that Cordts's ex-wife did, in fact, have a "natural and proper interest" in the information because

Cordts's condition could potentially affect his ability to support his child. Defendants further

contend that Cordts never actually alleged a claim based on the Confidentiality Act. Finally,

defendants alternatively contend that the Confidentiality Act has abrogated the common law

action for public disclosure of private facts, at least with regard to the subjects covered by the

Act, and, therefore, Cordts's failure to plead the Act has left him with no cause of action at all.

                                           II. ANALYSIS

        As noted, counts II and IV of Cordts's complaint were dismissed pursuant to defendants'

section 2-619 motion.

       "A section 2-619 motion to dismiss *** admits the legal sufficiency of the

       complaint and raises defects, defenses or other affirmative matters *** which

       appear on the face of the complaint or are established by external submissions

       which act to defeat the plaintiff's claim, thus enabling the court to dismiss the


                                                  8
No. 1-06-1158

       complaint after considering issues of law or easily proved issues of fact."

       Lipinski v. Martin J. Kelly Oldsmobile, Inc., 325 Ill. App. 3d 1139, 1144, 759
N.E.2d 66, 69 (2001).

"When a court rules on a section 2-619 motion to dismess, it 'must interpret all pleadings and

supporting documents in the light most favorable to the nonmoving party.' " Van Meter v.

Darien Park District, 207 Ill. 2d 359, 367-68, 799 N.E.2d 273, 278 (2003), quoting In re Chicago

Flood Litigation, 176 Ill. 2d 179, 189, 680 N.E.2d 265 (1997). We review section 2-619

dismissals de novo. Van Meter, 207 Ill. 2d at 368, 799 N.E.2d at 278.

       We first address the circuit court's section 2-619 dismissal of Cordts's common law claim

for public disclosure of private facts. Both parties agree that to state a common law claim for

invasion of privacy through public disclosure of private facts, a plaintiff must plead that:"(1)

publicity was given to the disclosure of private facts; (2) the facts were private, and not public,

facts; and (3) the matter made public was such as to be highly offensive to a reasonable person."

Miller v. Motorola Inc., 202 Ill. App. 3d 976, 978, 560 N.E.2d 900, 902 (1990), citing W.

Keeton, Prosser & Keeton on Torts §117, at 856-57 (5th ed. 1984); see also Johnson v. K Mart

Corp., 311 Ill. App. 3d 573, 579, 723 N.E.2d 1192, 1197 (2000); Doe, 302 Ill. App. 3d at 841,

707 N.E.2d at 221 (adding a fourth element that "the matter published was not of legitimate

public concern"). Generally, to satisfy the publicity element of the tort, a plaintiff must show

that the information was disclosed to the public at large; however, the publicity requirement may

be satisfied where a disclosure is made to a small number of people who have a "special

relationship" with the plaintiff. See Miller, 202 Ill. App. 3d at 980, 560 N.E.2d at 903 ("courts


                                                  9
No. 1-06-1158

have realized that in circumstances where a special relationship exists between the plaintiff and

'the public' to whom the information has been disclosed, the disclosure may be just as devastating

to the person even though the disclosure was made to a limited number of people"); Beaumont v.

Brown, 401 Mich. 80, 104-05, 257 N.W.2d 522, 531 (1977) ("Communication of embarrassing

facts about an individual to a public not concerned with that individual and with whom the

individual is not concerned obviously is not a 'serious interference' with plaintiff's right to

privacy, although it might be 'unnecessary' or 'unreasonable.' An invasion of a plaintiff's right to

privacy is important if it exposes private facts to a public whose knowledge of those facts would

be embarrassing to the plaintiff. Such a public might be the general public, if the person were a

public figure, or a particular public such as fellow employees, club members, church members,

family, or neighbors, if the person were not a public figure"), overruled on other grounds by

Bradley v. Saranac Community Schools Board of Education, 455 Mich. 285, 565 N.W.2d 650

(1997).

          Since, as noted, a section 2-619 motion to dismiss "admits the legal sufficiency of the

complaint and raises defects, defenses or other affirmative matters" (Lipinski, 325 Ill. App. 3d at

1144, 759 N.E.2d at 69), defendants, in bringing their section 2-619 motion, have tacitly

conceded that Cordts had a "special relationship" with his ex-wife that would satisfy the publicity

element of the tort despite the fact that the disclosure was not made to the general public.

However, defendants contend by way of affirmative defense that the disclosure was,

nevertheless, excusable because Kathleen had a "natural and proper interest" in the information.

Specifically, defendants contend that Kathleen had a right to know the information because


                                                  10
No. 1-06-1158

Cordts was responsible for helping support their child pursuant to the couple's marital settlement

agreement and his mental condition could potentially hinder his ability to meet his obligations,

financially and otherwise.

        Under prevailing law, the "special relationship" exception to the requirement that the

disclosure be made to the general public will not apply where the person in the "special

relationship" with the plaintiff has a "natural and proper interest" in the information disclosed.

See Midwest Glass Co. v. Stanford Development Co., 34 Ill. App. 3d 130, 135, 339 N.E.2d 274,

278 (1975); Doe, 302 Ill. App. 3d at 843, 707 N.E.2d at 222; Roehrborn v. Lambert, 277 Ill.

App. 3d 181,185, 660 N.E.2d 180, 185 (1995). We note, however, that although a person in a

"special relationship" with a plaintiff is more likely than others to have a "natural and proper

interest" in the plaintiff's private information by virtue of that "special relationship," the

existence of a "special relationship" does not necessarily create a "natural and proper interest."

See Midwest Glass Co., 34 Ill. App. 3d at 135, 339 N.E.2d at 278 (1975); Doe, 302, Ill. App. 3d

at 843, 707 N.E.2d at 222. What constitutes a "natural and proper interest" is discussed in

Midwest Glass Co. and Doe. In Midwest Glass Co., one of the first Illinois cases to discuss the

"special relationship" exception and the "natural and proper" limitation to that exception, a

condominium developer failed to pay a glass company for the installation of mirrors in several

condominiums. Midwest Glass Co., 34 Ill. App. 3d at 135, 339 N.E.2d at 278. The glass

company then sent letters to purchasers and prospective purchasers of condominiums informing

them that payment for the mirrors was overdue and that a mechanic's lien would be filed.

Midwest Glass Co., 34 Ill. App. 3d at 132, 339 N.E.2d at 276. The appellate court found that the


                                                  11
No. 1-06-1158

glass company's disclosure of the developer's debt was not tortious, noting that the letters were

not intended "to vilify nor to subject [the developer] to continuous harassments," but were a

reasonable way for the glass company to "pursue its debtor and persuade payment." Midwest

Glass Co., 34 Ill. App. 3d at 135, 339 N.E.2d at 278. The court further noted that the disclosure

was not made to "the general public but only to a limited number of persons who had a natural

and proper interest in the ability and reputation of [the developer] to pay its debts." Midwest

Glass Co., 34 Ill. App. 3d at 134-35, 339 N.E.2d at 278. Similarly, in Doe, the appellate court

held that a bank's disclosure of the plaintiff's credit card debt to his spouse was not tortious

because she had a "natural and proper interest" in the information inasmuch as she could

potentially be liable for those debts and because plaintiff's debts decreased the value of her

interest in the marital property. Doe, 302 Ill. App. 3d at 843, 707 N.E.2d at 222; see also

Roehrborn, 277 Ill. App. 3d at 185, 660 N.E.2d at 185 (police chief's disclosure to an

administrator at a police training institute that a probationary police officer had failed polygraph

and psychological tests was not tortious because the institute had a "legitimate" and "natural and

proper interest in knowing the performance of potential applicants *** on the psychological and

polygraph tests"); Stern v. Great Western Bank, 959 F. Supp. 478, 483 (N.D. Ill. 1997)

(plaintiff's ex-wife's attorney had a natural and proper interest in plaintiff's financial records as

disclosed by his mortgage lender because plaintiff had put his financial records at issue by

asserting that he was unable to contribute to his son's education in a state court action brought by

his ex-wife).

        Thus, as can be ascertained from the foregoing cases, a recipient of private information


                                                  12
No. 1-06-1158

may have a "natural and proper interest" in information that relates to potential future harm or

liability to that person. For instance, the court in Doe found that the plaintiff's wife had a

legitimate concern in knowing of the plaintiff's debts because they could "potentially adversely

[affect] her future financial security," and because "she [was] potentially liable" for them.

(Emphasis added.) Doe, 302 Ill. App. 3d at 843, 707 N.E.2d at 222. Similarly, the court in

Midwest Glass Co. found that condominium owners and potential purchasers of condominiums

had a legitimate interest in the fact that the developer had not paid for mirrors in the

condominiums because the glass company could file a mechanic's lien, although it had not yet

filed any lien and was not certain to do so. Midwest Glass Co., 34 Ill. App. 3d at 135, 339

N.E.2d at 278.

       Accordingly, we would have to agree with defendants that an ex-wife would have a

natural and proper interest in learning about any debilitating condition suffered by her ex-

husband that could impact his ability to maintain support of the their children. In this case, no

one disputes that Cordts was liable to provide support to his daughter and that if he ceased to be

able to support her, that obligation would fall solely to Kathleen, the child's mother. While it

would be of interest to have a more detailed description of Cordts's mental condition to fully

ascertain the potentiality of harm to Kathleen, as the recipient of the private information

regarding Cordts's mental condition, the record that Cordts has supplied us shows only that he

was receiving treatment for depression and that he sought short-term disability benefits. Cordts,

by his claim, tacitly concedes that his mental condition was such that a disability claim was

appropriate. Therefore, in the absence of any other information tending to minimize the potential


                                                  13
No. 1-06-1158

effect of his condition, we conclude that the fact that Cordts sought disability benefits was

sufficient to indicate that his condition could have potentially impacted his ability to support his

daughter and, thereby, could have harmed his ex-wife, Kathleen. Consequently, we cannot

disagree with the circuit court's determination that the common law action should be dismissed

pursuant to section 2-619.

       Cordts, however, would contend that even if his common law claim fails by reason of the

"natural and proper interest" exception, his action is maintainable under the Confidentiality Act.

The Confidentiality Act provides that "any record kept by a therapist or by an agency in the

course of providing mental health *** service to a recipient" and "any communication made by a

recipient or other person to a therapist or to or in the presence of other persons during or in

connection with providing mental health *** services to a recipient," including "information

which indicates that a person is a recipient" of mental health services, "shall be confidential and

shall not be disclosed except as provided in this Act." 740 ILCS 110/2, 3(a) (West 2004).

Section 15 states: "Any person aggrieved by a violation of this Act may sue for damages, an

injunction, or other appropriate relief." 740 ILCS 110/15 (West 2004). The Confidentiality Act's

specifically enumerated exceptions for where disclosures can be made without the mental health

care recipient's consent include, by way of example, disclosures for purposes of reviewing a

therapist's or agency's licensure (740 ILCS 110/7(a) (West 2004)), interagency disclosures (740

ILCS 110/7.1 (West 2004)), disclosures to a therapist's supervisors or peers for review (740

ILCS 110/9 (West 2004)), disclosure with regard to sexually violent persons (740 ILCS 110/9.3

(West 2004)), and disclosures in civil, criminal, and other proceedings (740 ILCS 110/10 (West


                                                 14
No. 1-06-1158

2004)). Our supreme court has emphasized that these few exceptions to the Confidentiality Act

are strictly limited and are not to be expanded. See, e.g., Norskog v. Pfiel, 197 Ill. 2d 60, 71-72,

755 N.E.2d 1, 9 (2001) ("[i]n each instance where disclosure is allowed under the Act, the

legislature has been careful to restrict disclosure to that which is necessary to accomplish a

particular purpose. Exceptions to the Act are narrowly crafted. [Citation.] When viewed as a

whole, the Act constitutes a 'strong statement' by the General Assembly about the importance of

keeping mental health records confidential. [Citation.] *** Consequently, anyone seeking the

nonconsensual release of mental health information faces a formidable challenge and must show

that disclosure is authorized by the Act"); Reda v. Advocate Health Care, 199 Ill. 2d 47, 60, 765
N.E.2d 1002, 1010 (2002) ("In each case where disclosure is allowed under the Act, the

legislature has been careful to restrict disclosure to that which is necessary to accomplish a

particular purpose. Exceptions to the Act are narrowly crafted"); accord Mandziara v. Canulli,

299 Ill. App. 3d 593, 599, 701 N.E.2d 127, 132-33 (1998) ("The Act is 'carefully drawn to

maintain the confidentiality of mental health records except in the specific circumstances

specifically enumerated.' [Citation.] *** If we were to hold Canulli did not violate the Act

merely because he did not look at Mandziara's records, we would be rewriting the statute,

effectively eroding unmistakable legislative intent under the weight of judicial fiat"). The fact

that a person has a "natural and proper interest" in another person's mental health records is not

included in the Confidentiality Act's enumerated exceptions. Therefore, we find that the "natural

and proper interest" defense to the common law tort of public disclosure of private facts is not a

defense to a claim based on the Confidentiality Act.


                                                 15
No. 1-06-1158

       Defendants, however, contend that Cordts never attempted to state a claim for violation

of the Confidentiality Act in counts II and IV of his complaint. Thus, according to defendants,

Cordts has waived his right to invoke the Confidentiality Act on appeal. In that regard, we note

that defendants do not purport to contest the substantive applicability of the Confidentiality Act

to the instant facts, but merely contend that no such cause of action was invoked. We disagree

with defendants and find that Cordts did, in fact, plead enough to state a cause of action for

violation of the Confidentiality Act.

       Although Cordts's complaint does not recite specific provisions of the Confidentiality

Act, it does states that defendants "additionally owed a duty of care to the plaintiff under the

[Confidentiality Act]." Illinois Supreme Court Rule 133(a) states: "If a breach of statutory duty

is alleged [in a pleading], the statute shall be cited in connection with the allegation." 134 Ill. 2d

R. 133(a). "The fact that the statute need not be quoted, only cited, implies that its purpose is to

give notice to the court and the opposing parties that the pleader is basing his case, at least in

part, on a particular statute." 3 R. Michael, Illinois Practice §24.9, at 393 (1989); see also 735

ILCS 2-612 (b) (West 2004) ("No pleading is bad in substance which contains such information

as reasonably informs the opposite party of the nature of the claim or defense which he or she is

called upon to meet"). In this case, Cordts specifically named and cited the Confidentiality Act

and, as noted, stated that defendants owed him a duty under the Act. In each count, Cordts also

sets forth allegations of fact that, on their face, would suffice to state a cause of action under the

Act's provisions. See 740 ILCS 110/2, 3, 5, 15 (West 2004). Moreover, defendants were on

notice and the court was aware that Cordts had invoked the Confidentiality Act. As noted,


                                                  16
No. 1-06-1158

defendants addressed the fact in a footnote of their reply to Cordts's response to their motion to

dismiss and the court acknowledged the argument in the "factual background" section of its

memorandum opinion and order. Accordingly, defendants' contention that Cordts did not

attempt to state a cause of action based on the Confidentiality Act is unavailing.

       We are cognizant, however, that Cordts's complaint is formally defective insofar as it

intermingles the statutory Confidentiality Act claim with the common law invasion of privacy

claim. In that regard, section 2-613(a) of the Code of Civil Procedure states: "Parties may plead

as many causes of action, counterclaims, defenses, and matters in reply as they may have, and

each shall be separately designated and numbered." (Emphasis added.) 735 ILCS 5/2-613(a)

(West 2004). Moreover, we recognize that Cordts has continued to intermingle the two claims

on appeal. However, despite these formal defects, neither defendants nor the circuit court ever

challenged the sufficiency of Cordts's allegations under the Confidentiality Act and, therefore,

the claim is not now dismissible on that basis. See 735 ILCS 5/2-612(a), (c) (West 2004) ("If any

pleading is insufficient in substance or form the court may order a fuller or more particular

statement. If the pleadings do not sufficiently define the issues the court may order other

pleadings." "All defects in pleadings, either in form or substance, not objected to in the trial court

are waived"); 735 ILCS 2-615 (West 2004) ("All objections to pleadings shall be raised by

motion. The motion shall point out specifically the defects complained of, and shall ask for

appropriate relief, such as *** that a pleading be made more definite and certain in a specified

*** manner").

        In that regard, we also note that had defendants properly challenged the sufficiency of


                                                 17
No. 1-06-1158
Cordts's claim under the Confidentiality Act through a section 2-615 motion, Cordts would have

been entitled to an opportunity to amend his complaint.1 See Richard v. Illinois Bell Telephone

Co., 66 Ill. App. 3d 825, 842, 383 N.E.2d 1242, 1256 (1978), quoting Dinn Oil Co. v. Hanover

Insurance Co., 87 Ill. App. 2d 206, 211-12 (1967) (" ' a cause of action should not be dismissed

on the pleadings unless it appears that no set of facts can be proved which will entitle the pleader

to relief, and then only if it is apparent that even after amendment, if leave to amend is sought, no

cause of action can be stated" (emphasis omitted)); Lee v. Chicago Transit Authority, 152 Ill. 2d
432, 467, 605 N.E.2d 493, 508 (1992) ("In Illinois, courts are encouraged to freely and liberally

allow the amendment of pleadings"). The same is not true of a section 2-619 motion, where the

defendant admits the legal sufficiency of the complaint (Lipinski, 325 Ill. App. 3d at 1144, 759

N.E.2d at 69), and where once the defendant satisfies the initial burden of going forward based

on affirmative matter, the burden then shifts to the plaintiff. See Nichol v. Stass, 192 Ill. 2d 233,

247, 735 N.E.2d 582, 591 (2000). Therefore, we find that the circuit court erred in dismissing


       1
           In a footnote to their appellate brief defendants contend that any attempt by Cordts to

amend his complaint to add a Confidentiality Act claim should be barred because the applicable

statute of limitations has run. This contention is without merit since we have determined that the

original complaint, although formally defective, sufficiently invoked the Confidentiality Act

through citation and through the pleading of facts that fall under the Act's purview. Moreover, in

any event, an amendment to Cordts's Confidentiality Act claim would not be time barred because

it would relate back to the original, timely filed complaint. See McCorry v. Gooneratne, 332 Ill.

App. 3d 935, 946, 775 N.E.2d 591, 601 (2002).

                                                   18
No. 1-06-1158
Cordts's Confidentiality Act claim pursuant to defendants' section 2-619 motion to dismiss.

       Finally, because we have found that Cordts did, in fact, attempt to state a claim based on

the Confidentiality Act, and because that claim's sufficiency was not challenged by way of a

section 2-615 motion, we need not address whether the Confidentiality Act has preempted the

common law action of invasion of privacy through public disclosure of private facts in the

context of mental health information. Accordingly, for all the foregoing reasons, we affirm in

part, reverse in part, and remand for proceedings consistent with this opinion.

       Affirmed in part and reversed in part; cause remanded.

       FITZGERALD-SMITH, P.J., and O'MALLEY, J., concur.




                                                19